Title: From Thomas Jefferson to J. Phillipe Reibelt, 31 December 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington Dec. 31. 05.
                  
                  The difficulty of withdrawing myself a single moment from the mass of public calls on me at this time must apologise for my not having made you a remittance of the 41½ D. immediately on reciept of your letter of the 22d. I now inclose you a draught from the bank of the US. here on that at Baltimore for that sum. should you take this in your way to Winchester I shall be happy to see you; and wherever you shall be I shall feel a lively interest in your success & happiness and sincerely praying that these may be the result of the journey you now contemplate I tender you my friendly salutations & assurances of esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               